DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Attorney Nicholas K. Beaulieu (Reg. No. 59,901)  on  12/04/2020 a provisional election was made  without traverse to prosecute the invention of group I, claims 1-9 and 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said

(2)    A product and a process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out
the said process; or
(5)    A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
I)    Claims 1-9 and 13-20 drawn to  a folding mechanism devices with  flexible display (Fig. 11).
II)    Claims 10-12 drawn to the particulars of coupling mechanism of positioning limiting components in a flexible display device  (Figs. 14-15). 
Groups I through II lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II are direct to a divergent field of search.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 20190179373 A1 (Cheng et al., hereinafter Cheng) in view of US 20190032380 A1 (Wu et al., hereinafter Wu).
Regarding claim 1, Cheng discloses a mobile terminal (Figs. 1-7, “mobile terminal”), comprising:
two housings (Fig. 4,  “top and bottom housing”) that are rotatably connected to each other (Figs 2a and 7) and comprising two groups of sliding slots (Fig. 10, “grooves 211 and 221” where there are two groups 
two groups of position-limiting components (Figs. 1, 2,  7 and 10, “sliders 311 and 321”, where there are two groups each at each end of the hinge), where each of the two groups of position-limiting components is respectively located in one of the two groups of sliding slots in
a one-to-one correspondence (Figs 1, 2,  7 and 10, where the one-to-one correspondence of “groove 211” to “sliders 311”, where fig. 1, 2,  show 4 groove-slider pairs at the end of “first bracket 21” and “second bracket 22”); and
a flexible screen component fastened to the two housings (par [0047], “The flexible screen support reference surface is a layer…where the flexible screen is located or slightly lower or higher than the layer”), where the flexible screen component is fastened to using the two groups of position-limiting components, one group of sliding slots is disposed on each housing (Fig 1, 2, 7, 10, please see a pair of “sliders 311” and  “sliders 321” at the end of “first bracket 21” and “second bracket 22” where one brackets are located each at each housings, “covers”), the two groups of position limiting components are
respectively located in two groups of sliding slots in a one to one correspondence (Figs 1, 2, 7 and 10, where the one-to-one correspondence of “groove 211” to “sliders 311”, where figs. 1-2 show 4 groove-slider pairs at the end of “first bracket 21” and “second bracket 22”).
Cheng does not clearly discloses where the two groups of position-limiting components are configured to limit a relative vertical distance between the flexible screen component and the two housings.
In related art concerning foldable component and mobile terminal, Wu discloses where the two groups of position-limiting components are configured to limit a relative vertical distance between the flexible screen component and the two housings (Fig. 3 and par. [0055], where the position-limiting components, “second end 32 slides in the second sliding slot 21…so that a size of the support layer 4 remains unchanged” as well as the flexible display 20 when the housings move towards each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use  Wu’s teachings where the two groups of position-limiting components are configured to 
Regarding claim 2, Cheng and Wu disclose all the limitations of claim 1. Cheng  further discloses where the flexible screen component comprises: a first surface that faces the two housings (Figs. 1-2, where the  flexible scree 20 comprises a “bottom” surface facing the two housing bodies covered by display sections 201 and 203), where the first surface comprises two structural layers disposed on the first surface (par [0047], “The flexible screen support reference surface is a layer whose length does not change during the opening and closing of the mobile terminal when the hinge is applied to the mobile terminal, which is generally the layer where the flexible screen is located or slightly lower or higher than the layer.” displays are made of different layers), where  the two structural layers comprise a second surface that faces away from the flexible screen component (par [0047], “The flexible screen support reference surface” would face against and away from the screen), and where the two groups of position-limiting components are fastened to the second surface in another  one-to-one correspondence (Figs. 1-2, 7 and 10, where the one-to-one correspondence of “groove 211” to “sliders 311”, where fig. 1 shows 4 groove-slider pairs at the end of “first bracket 21” and “second bracket 22” and where each bracket is located on each of the two “covers”).
Regarding claim 3, Cheng and Wu disclose all the limitations of claim  2. Cheng  further discloses where a protrusion is disposed on a surface, of at least one of the two structural layers, each of the two structural layers comprises a third surface that faces away from the flexible screen component, where the third surface comprises a protrusion disposed on the third surface, and where each group of the two groups of position-limiting components is in a threaded connection with a corresponding protrusion (Fig 17, shows a number of protrusions 41-44 that are in a thread connection with the position-limiting components, where the grooves 51, 52 that correspond to the position-limiting components).
Regarding claim 4, Cheng and Wu disclose all the limitations of claim  2. Cheng  further discloses where each of the two structural layers is fastened to a threaded sleeve on a fourth surface that faces 
Regarding claim 5, Cheng and Wu disclose all the limitations of claim  4. Cheng  further discloses where the threaded sleeve is welded to or bonded to a corresponding structural layer (Fig 17, where welding or bonding are two well-recognized methods to  fix a matching receiving portion of a screw. Where welding and bonding are suited to join metallic components).
Regarding claim 6, Cheng and Wu disclose all the limitations of claim  4. Cheng  further discloses where each of the two groups of position-limiting components comprises a position-limiting component,  where the position-limiting component is a T-shaped position-limiting component (Fig. 2, where “slider 311” is  t-shaped), where a vertical part of each position-limiting component is located in a corresponding sliding slot and capable of sliding relative to the corresponding sliding slot (Fig. 2, where “slider 311” is  t-shaped), where the corresponding sliding slot comprises a fifth surface that faces away from the flexible screen component (Fig. 2, the sliding slots facing towards the support bodies 31 and 32. This limitation it’s unclear, it was not indicated before  where the sliding slot comprises any surfaces), and where a horizontal part of the position-limiting component is clamped on the fifth surface to limit a movement of the vertical part towards the flexible screen component (Fig. 2, where the position-limiting element is clamped to support body 31, 32).
Regarding claim 7, Cheng and Wu disclose all the limitations of claim  1. Cheng  further discloses
where a sliding slot in each of the two groups of sliding slots is an inverted T-shaped sliding slot (Fig. 10, “grooves 211 and 221”, where the shape is a design consideration that fulfills the purpose of providing sliding movement. Also, based on the sliding movement desired, the shape and size of the grooves can be modified), where each of the two groups of position-limiting components comprises at least one  position-limiting component (Figs. 1, 2,  7 and 10, “sliders 311 and 321”), where the position-limiting component is an inverted T-shaped position-limiting component (Fig. 2, where a t-shaped or  inverted-T “slider 311”  would provide a sliding function), where a first horizontal part of the position-limiting component is located in a second horizontal part of a corresponding sliding slot (Figs 1, 2,  7 and 
Regarding claim 8, Cheng and Wu disclose all the limitations of claim  1. Cheng  further discloses
where each of two opposite side walls of a sliding slot in each of the two groups of sliding slots comprises a position-limiting slot (Fig. 10, “grooves 211 and 221”), where each of the two groups of position-limiting components comprises of position-limiting component (Figs. 1, 2,  7 and 10, “sliders 311 and 321”), where the position-limiting component is an inverted T-shaped position-limiting component (Fig. 2, where a t-shaped or  inverted-T “slider 311”  would provide a sliding function), where a vertical part of the position-limiting component is located in a corresponding sliding slot (Figs 1, 2,  7 and 10, where the one-to-one correspondence of “groove 211” to “sliders 311”) and capable of sliding (Fig 2, where both  the top and stem body of the sliders 311, 321 are capable of sliding, but the limitation is not necessarily required), and where a horizontal part of the position-limiting component is located in the position-limiting slot (Fig 2, where both  the top and stem body of the sliders 311, 321 are capable of sliding, but the limitation is not necessarily required, where at least part of the horizontal  and vertical part of the slider is found at some point in the groove) on the corresponding sliding slot and capable of sliding (where being capable does not necessarily happens).
Regarding claim 9, Cheng and Wu disclose all the limitations of claim  1. Cheng  further discloses where the flexible screen component comprises a cover separately bonded to the two housings (Fig. 3); and a flexible screen connected to the cover (par 55, “the flexible screen”, where screens displays comprise a number of layers).
Regarding claim 13, Cheng and Wu disclose all the limitations of claim 4. Cheng  further discloses where the threaded sleeve is bonded to a corresponding structural layer (Fig 17, where welding or bonding are two well-recognized methods to  fix a matching receiving portion of a screw. Where welding and bonding are suited to join metallic components).

Regarding claim 15, Cheng and Wu disclose all the limitations of claim 2. Cheng  further discloses where each of the two structural layers is in an ellipse shape (Fig. 4, “where the layers constitute a designer’s choice consideration, where the rectangular shape of the display portion of the devise can be ellipse-shaped  design).
Regarding claim 16, Cheng and Wu disclose all the limitations of claim 2. Cheng  further discloses where wherein each of the two structural layers is in a circle shape (Fig. 4, “where the layers constitute a designer’s choice consideration, where the rectangular shape of the display portion of the devise can be a circular design).
Regarding claim 17, Cheng and Wu disclose all the limitations of claim 2. Cheng  further discloses where each of the two structural layers is in a rectangle shape (Fig. 4, “where the layers constitute a designer’s choice consideration, where the rectangular shape of the display portion of the devise suggests following a rectangular design).
Regarding claim 18, Cheng and Wu disclose all the limitations of claim 17. Cheng  further discloses where a length direction of each of the two structural layers is parallel to an axis direction along which the two housings are rotatably connected (please see figures 2 and 4).
Regarding claim 19, Cheng and Wu disclose all the limitations of claim 2. Cheng  further discloses a protrusion disposed at a first structural layer of the two structural layers; and a threaded sleeve disposed at a second structural layer of the two structural layers (Fig 17, shows a number of protrusions 41-44 that are in a thread connection with the position-limiting components, where the grooves 51, 52 that correspond to the position-limiting components).

Regarding claim 20, Cheng and Wu disclose all the limitations of claim 1. Cheng  further discloses where a length direction of a sliding slot in each of the two groups of sliding slots is perpendicular to an axis direction along which the two housings are rotatably connected (Fig. 2, where the Fig. 10, “grooves 211 and 221” run perpendicular to the folding axis of the screens/covers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649